Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Inc. Madison Avenue New York, NY 10022 Enzo Biochem, 527 FOR IMMEDIATE RELEASE ENZO BIOCHEM REPORTS SHARPLY IMPROVED FIRST QUARTER RESULTS Company Reports Record Revenues and Gross Profit NEW YORK, NY, December 10, 2009 Enzo Biochem, Inc. (NYSE:ENZ), a vertically integrated biotechnology company engaged in the research, development, manufacture, licensing and marketing of innovative health care products, platforms and services based on molecular and cellular technologies, today reported for the fiscal first quarter ended October 31, 2009, record operating revenues and sharply improved operating results. Total operating revenues increased 19% year-over-year, to a record $25.2 million. Gross profit advanced 63%, to a record $13.3 million. Royalty and licensing fee income increased 14% over the year ago quarter. Organic Core Product Sales Growth at Enzo Life Sciences topped 26%. Enzo Clinical Labs posted a 36% gain in revenues, and improved gross profit margins Net loss was reduced by more than 70%. Enzo Life Sciences formed a strategic collaboration with a key equipment manufacturer to provide innovative systems for the study of live cells Agreements have been signed at Enzo Clinical Labs for new molecular diagnostic tests, including a proprietary blood test for colorectal cancer and cervical cancer. Fiscal 2010 is off to a good start, as a result of the significant changes that have taken place and implemented across our business units, said Barry Weiner, Enzo President. Expanded management, enhancements to infrastructure, focused performance driven goals and objectives, and adoption of strategies that are aligned with the companys core competencies and assets, have resulted in sharply improved operating results. They also are contributing to a new promising chapter for the Company based on our long established gene-related activities and intellectual properties. Integration of recent acquisitions at Enzo Life Sciences is progressing well resulting in a shift to higher margin products which have benefited results.
